61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chester MARKS, Plaintiff-Appellant,v.Samuel LEWIS, Director; Bennie Rollins; Dale Copeland; andJ. Lang, Sgt, #196, Disciplinary Hearing Officer,Defendants-Appellees.
No. 95-15356.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Chester Marks, an Arizona state prisoner, appeals pro se the district court's 28 U.S.C. Sec. 1915(d) dismissal of his 42 U.S.C. Sec. 1983 action alleging that new prison regulations are unconstitutional.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order filed February 13, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3